DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 3 November 2021 have been considered but are moot because the amendment required the examiner to find a new reference to teach changing the surface area of a kite to change the power output, as shown below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiterkamp (US 2014/0361122), in view of Kim et al. (“Kim”; US 2014/0091630), .
Regarding claim 1: Ruiterkamp discloses a wind energy system connected to an electrical grid (paragraph 0060), the wind energy system comprises a plurality of airborne wind energy systems (AWES) (Fig. 1), each AWES comprises: 
a kite (10) connected via a cable (44) to a ground station (46), 
a winch system (42, 46) controlling the extraction and retraction of said cable from the ground station, the winch system further being connected to an electrical generator for converting kinetic, rotational energy to electrical power as an alternating current (AC) (paragraph 0010),
a wind energy park control unit for controlling the plurality of AWES to produce electrical power to the electrical grid by alternating each AWES between: 
a power production phase, wherein the corresponding cable is extracted by the winch system so as to produce electrical power from the corresponding electrical generator (paragraph 0010 -  the first operation mode), and 
a recovery phase, wherein the corresponding cable is retracted by the winch system so as to consume electrical power from the corresponding electrical generator (paragraph 0010 – second operation mode). 
Ruiterkamp does not explicitly disclose a wind energy park comprising a plurality of wind energy systems; each wind energy system comprising:
an AC to DC converter for converting the electrical power to direct current (DC), the wind energy park further comprises: 
an electrical DC network connecting the plurality of AWES, 

a first subset (1SS) of AWES within the plurality of AWES are in a production phase, and a different, second subset (2SS) of AWES within the plurality of AWES are in a recovery phase, respectively, and balancing a supply of power to the electrical grid according to a demanded set point by adjusting a surface area of the corresponding kite engaging the wind by adjusting tension in a steering line coupled to the corresponding kite to alternate an AWES in the plurality of AWES between the recovery phase and the power production phase.
	However, Kim discloses each wind energy system comprising:
an AC to DC (32A) converter for converting the electrical power to direct current (DC), the wind energy park further comprises: 
an electrical DC network (MVDC) connecting the plurality of AWES (as shown in Fig. 1), 
a grid converter unit (96) for converting DC to AC, and transmit said AC to said electrical grid (100).
And, Burra discloses a wind energy park comprising a plurality of wind energy systems (AWES) (112); 
a first subset of AWES within the plurality of AWES are in a production phase (paragraph 0028), and a different, second subset of AWES within the plurality of AWES are in a recovery phase (paragraph 0025 – “curtailed” wind turbines,) respectively, and 
balancing the supply of power to the electrical grid according a demanded setpoint (paragraph 0028 – last sentence, also paragraphs 0029-0031).

	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the AWES of Ruiterkamp to include the AC and DC power systems of Kim in order to properly condition the power for the grid, and to include the power supply balancing of Burra in order to provide the committed output power (paragraph 0028) and to change the surface area of the kites, as disclosed by Creighton, in order to effectively control the power generated by the kites.
	Regarding claim 2: Ruiterkamp discloses a grid but does not explicitly disclose if a grid event has taken place in the connected electrical grid, said grid event being a fault ride through (FRT) event according to a grid requirement, the wind energy park control unit is further arranged for balancing the supply of the net power production from the plurality of airborne wind energy systems to the electrical grid according to said grid requirement during a FRT event.  
	However, Burra discloses if a grid event has taken place in the connected electrical grid, said grid event being a fault ride through (FRT) event according to a grid requirement, the wind energy park control unit is further arranged for balancing the supply of the net power production from the plurality of airborne wind energy systems to 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the AWES of Ruiterkamp to include the power supply balancing of Burra in order to provide the committed output power (paragraph 0028).
Regarding claim 3: Ruiterkamp discloses a grid but does not explicitly disclose said balancing the supply of reactive power and/or active power to the electrical grid according to said grid requirement, further comprises: balancing the supply comprises changing said one, or more, AWES from the recovery phase to the power generation phase to increase reactive power (Q) and/or active power (P) produced from said plurality of AWES, and/or balancing the supply comprises changing said one, or more, AWES from the power generation phase to the recovery phase to decrease reactive power (Q) and/or active power (P) produced from said plurality of AWES. 
However, Burra discloses said balancing the supply of reactive power and/or active power to the electrical grid according to said grid requirement, further comprises: 
balancing the supply comprises changing said one, or more, AWES from the recovery phase to the power generation phase to increase reactive power (Q) and/or active power (P) produced from said plurality of AWES (paragraph 0025), and/or
balancing the supply comprises changing said one, or more, AWES from the power generation phase to the recovery phase to decrease reactive power (Q) and/or active power (P) produced from said plurality of AWES (paragraph 0025). 

Regarding claim 4: Ruiterkamp discloses a grid but does not explicitly disclose 
the balancing comprises: the first subset of AWES to produce a first amount of power, and the second subset of AWES to consume a second amount of power, so that the wind energy park supplies an amount of total power, comprising reactive power (Q) and active power (P) to the electrical grid in concord with said FRT event, and in concord with a lower set point of power.
However, Burra discloses the balancing comprises: 
the first subset of AWES to produce a first amount of power (inherent), and 
the second subset of AWES to consume a second amount of power, so that the wind energy park supplies an amount of total power, comprising reactive power (Q) and active power (P) to the electrical grid in concord with said FRT event, and in concord with a lower set point of power (paragraphs 0025-0028, as this is part of the balancing disclosed by Burra in order to achieve the target output power).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the AWES of Ruiterkamp to include the power supply balancing of Burra in order to provide the committed output power (paragraph 0028).
Regarding claim 5: Ruiterkamp discloses a grid but does not explicitly disclose if a grid event has taken place in the connected electrical grid, said grid event being a 
However, Burra discloses if a grid event has taken place in the connected electrical grid, said grid event being a need for frequency regulation, the method further comprises: 
balancing the supply comprises changing said one, or more, AWES from the recovery phase to the power generation phase to increase active power (P) produced from said plurality of AWES, and/or 
balancing the supply comprises changing said one, or more, AWES from the power generation phase to the recovery phase to decrease active power (P) produced from said plurality of AWES (paragraph 0025, 0028 – the balancing control outlined utilizes grid frequency to provide the reference commands).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the AWES of Ruiterkamp to include the power supply balancing of Burra in order to provide the committed output power (paragraph 0028).
Regarding claim 6: Ruiterkamp discloses the first subset of AWES has a reduced power production by actively extending the cable length(s) from the winch system for one, or more, AWES within said first subset (paragraph 0033).  
Regarding claim 7: Ruiterkamp discloses the first subset of AWES has a reduced power production by aerodynamically operating one, or more, AWES within said first subset so as to reduce an extraction force on the corresponding cable(s) (paragraphs 0031-0037).  
Regarding claim 8: Ruiterkamp discloses the second subset of AWES has an increased power consumption by actively lowering the cable length(s) from the winch system for one, or more, AWES within said second subset (paragraph 0037).  
Regarding claim 9: Ruiterkamp discloses the second subset of AWES has an increased power consumption by aerodynamically operating one, or more, AWES within said second subset so as to increase a retraction force on the corresponding cable(s) (paragraph 0036).  
Regarding claim 11: Ruiterkamp discloses and AWES but does not explicitly disclose the wind energy park further comprises electrical switching equipment capable of consuming excess energy from the plurality of AWES in case of a grid event, using a resistor in said electrical switching equipment.  
However, Burra discloses the wind energy park further comprises electrical switching equipment (164) capable of consuming excess energy from the plurality of AWES in case of a grid event (as shown in Fig. 3). 
While Burra does not explicitly disclose using a resistor in said electrical switching equipment, it is well known in the art to utilize resistors in electronic circuits such as switching equipment, and thus the skilled artisan would find it obvious to use a resistor if required by the circuit.  

Regarding claim 12: Ruiterkamp discloses an AWES but does not explicitly disclose the AC to DC converter for converting the electrical power to direct current (DC) for each AWES comprises an active rectifier with four quadrant operational capability.  
However, Kim discloses the AC to DC converter for converting the electrical power to direct current (DC) for each AWES comprises an active rectifier (32A, 32B, Fig.1) with four quadrant operational capability (paragraph 0018).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the AWES of Ruiterkamp to include the AC and DC power systems of Kim in order to properly condition the power for the grid.
Regarding claim 13: Ruiterkamp discloses a wind energy system but does not explicitly disclose the wind energy park is electrically connected to one, or more, energy storage units for use at least one of in case of said grid event, for storing excess energy, or delivering additional energy to electrical grid, if required in said balancing.  
However, Burra discloses the wind energy park is electrically connected to one, or more, energy storage units (162) for use at least one of in case of said grid event, for storing excess energy, or delivering additional energy to electrical grid, if required in said balancing (as shown in Fig. 3).  

Regarding claim 14: Ruiterkamp discloses an AWES but does not explicitly disclose the wind energy park with a plurality of AWES is electrically integrated with one or more other power generating sources, based on at least one of solar energy, hydro energy, geothermal energy, or wind energy from wind turbines mounted on the ground.
However, Burra discloses the wind energy park with a plurality of AWES is electrically integrated with one or more other power generating sources (114, 116), based on at least one of solar energy, hydro energy, geothermal energy, or wind energy from wind turbines mounted on the ground (in this case, wind energy).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the AWES of Ruiterkamp to be in a wind farm with other wind turbines, as disclosed by Burra, in order to increase power generation capabilities. 
Regarding claim 15: Ruiterkamp discloses a wind energy system connected to an electrical grid (paragraph 0060), the wind energy system comprises a plurality of airborne wind energy systems (AWES) (Fig. 1), each AWES comprises: 
a kite (10) connected via a cable (44) to a ground station (46), 
a winch system (42, 46) controlling the extraction and retraction of said cable from the ground station, the winch system further being connected to an electrical 
a wind energy park control unit for controlling the plurality of AWES to produce electrical power to the electrical grid by alternating each AWES between: 
a power production phase, wherein the corresponding cable is extracted by the winch system so as to produce electrical power from the corresponding electrical generator (paragraph 0010 -  the first operation mode), and 
a recovery phase, wherein the corresponding cable is retracted by the winch system so as to consume electrical power from the corresponding electrical generator (paragraph 0010 – second operation mode). 
Ruiterkamp does not explicitly disclose a wind energy park control unit for controlling an associated a wind energy park comprising a plurality of wind energy systems; each wind energy system comprising:
an AC to DC converter for converting the electrical power to direct current (DC), the wind energy park further comprises: 
an electrical DC network connecting the plurality of AWES, 
a grid converter unit for converting DC to AC, and transmit said AC to said electrical grid,  and 
a first subset (1SS) of AWES within the plurality of AWES are in a production phase, and a different, second subset (2SS) of AWES within the plurality of AWES are in a recovery phase, respectively, and balancing a supply of power to the electrical grid according to a demanded set point by adjusting a surface area of the corresponding kite engaging the wind by adjusting tension in a steering line coupled to the corresponding 
However, Kim discloses each wind energy system comprising:
an AC to DC (32A) converter for converting the electrical power to direct current (DC), the wind energy park further comprises: 
an electrical DC network (MVDC) connecting the plurality of AWES (as shown in Fig. 1), 
a grid converter unit (96) for converting DC to AC, and transmit said AC to said electrical grid (100).
And, Burra discloses a wind energy park control unit for controlling an associated a wind energy park comprising a plurality of wind energy systems (AWES) (112); 
a first subset of AWES within the plurality of AWES are in a production phase (paragraph 0028), and a different, second subset of AWES within the plurality of AWES are in a recovery phase (paragraph 0025 – “curtailed” wind turbines,) respectively, and 
balancing the supply of power to the electrical grid according a demanded setpoint (paragraph 0028 – last sentence, also paragraphs 0029-0031).
And, Creighton discloses balancing a supply of power according to a demanded set point by adjusting a surface area of the corresponding kite engaging the wind by adjusting tension in a steering line coupled to the corresponding kite to alternate an AWES in the plurality of AWES between the recovery phase and the power production phase (paragraph 0045 – the angle of attack, which changes the surface area, of the kites is changed by steering lines based on operational parameters).

Regarding claim 16: Ruiterkamp discloses a wind energy system connected to an electrical grid (paragraph 0060), the wind energy system comprises a plurality of airborne wind energy systems (AWES) (Fig. 1), each AWES comprises: 
a kite (10) connected via a cable (44) to a ground station (46), 
a winch system (42, 46) controlling the extraction and retraction of said cable from the ground station, the winch system further being connected to an electrical generator for converting kinetic, rotational energy to electrical power as an alternating current (AC) (paragraph 0010),
a wind energy park control unit for controlling the plurality of AWES to produce electrical power to the electrical grid by alternating each AWES between: 
a power production phase, wherein the corresponding cable is extracted by the winch system so as to produce electrical power from the corresponding electrical generator (paragraph 0010 -  the first operation mode), and 
a recovery phase, wherein the corresponding cable is retracted by the winch system so as to consume electrical power from the corresponding electrical generator (paragraph 0010 – second operation mode). 

an AC to DC converter for converting the electrical power to direct current (DC), the wind energy park further comprises: 
an electrical DC network connecting the plurality of AWES, 
a grid converter unit for converting DC to AC, and transmit said AC to said electrical grid,  and 
a first subset (1SS) of AWES within the plurality of AWES are in a production phase, and a different, second subset (2SS) of AWES within the plurality of AWES are in a recovery phase, respectively, and balancing a supply of power to the electrical grid according to a demanded set point by adjusting a surface area of the corresponding kite engaging the wind by adjusting tension in a steering line coupled to the corresponding kite to alternate an AWES in the plurality of AWES between the recovery phase and the power production phase.
However, Kim discloses each wind energy system comprising:
an AC to DC (32A) converter for converting the electrical power to direct current (DC), the wind energy park further comprises: 
an electrical DC network (MVDC) connecting the plurality of AWES (as shown in Fig. 1), 
a grid converter unit (96) for converting DC to AC, and transmit said AC to said electrical grid (100).

a first subset of AWES within the plurality of AWES are in a production phase (paragraph 0028), and a different, second subset of AWES within the plurality of AWES are in a recovery phase (paragraph 0025 – “curtailed” wind turbines,) respectively, and 
balancing the supply of power to the electrical grid according a demanded setpoint (paragraph 0028 – last sentence, also paragraphs 0029-0031).
And, Creighton discloses balancing a supply of power according to a demanded set point by adjusting a surface area of the corresponding kite engaging the wind by adjusting tension in a steering line coupled to the corresponding kite to alternate an AWES in the plurality of AWES between the recovery phase and the power production phase (paragraph 0045 – the angle of attack, which changes the surface area, of the kites is changed by steering lines based on operational parameters).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the AWES of Ruiterkamp to include the AC and DC power systems of Kim in order to properly condition the power for the grid, and to include the power supply balancing of Burra in order to provide the committed output power (paragraph 0028) and to change the surface area of the kites, as disclosed by Creighton, in order to effectively control the power generated by the kites.
	Regarding claim 17: Ruiterkamp as modified by Burra and Kim disclose A computer program product being adapted to enable a computer system comprising at .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiterkamp, Burra, Kim, and Creighton as applied to claim 1 above, and further in view of Salari et al. (“Salari”; Operation of Direct Interconnected AWE Systems under Normal and Fault Conditions; Presentation given at the Airborne Wind Energy Conference1 2017, Albert-Ludwigs University Freiburg, Breisgau, Germany, 05 October 2017 Video available, at http://awec2017.com/presentations/nnahdi-e-salari. As cited on IDS of 22 July 2020, see slides included as NPL from Applicant). 
Regarding claim 10: Ruiterkamp discloses a AWES but does not explicitly disclose the wind energy park control unit is arranged for controlling a third subset of AWES during a ZVRT event to be operated in a neutral mode neither producing nor consuming power by applying a mechanical brake on the cable in the corresponding ground stations for said third subset of AWES.  
However, Salari discloses the wind energy park control unit is arranged for controlling a third subset of AWES during a ZVRT event to be operated in a neutral mode neither producing nor consuming power by applying a mechanical brake on the cable in the corresponding ground stations for said third subset of AWES (slide numbered 3 shows a brake for this purpose).  
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the AWES of Ruiterkamp to include the brake of Salari in order to allow for a more robust control. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN GUGGER/Primary Examiner, Art Unit 2832